Title: William Short to John Jay, 12 April 1790
From: Short, William
To: Jay, John



Dear Sir
Paris April the 12th. 1790

I make use of the present private conveyance merely to forward to you the journals of the national assembly and some other papers. You will find among them the answer of M. Montesquieu to M. Necker, and the list of gratifications called the livre rouge. It is thought the committee of pensions exceeded their powers in publishing this list. The preface contains a kind of unnecessary libel against an ex-minister of very respectable character, the Marechal de Segur. He has written an answer to it, and this circumstance has induced the committee to promise the publication of original letters on which their accusations were founded. These circumstances serve only to embitter the two parties, and will certainly do harm.—The same committee have thought proper to inculpate also M. Necker. He has taken an engagement to answer publicly their inculpations. He manifestly loses ground daily in the assembly. Several reasons may be given for this circumstance. The strongest is probably a faction which has long prevailed in the most democratic part of the assembly to put one of their party, or several of them at the head of the administration of the finances. To effect this it is necessary to destroy the confidence which the nation at large have in this minister. If that were effected they would hope to convince them that no minister could be trusted with that department, and the consequence would be that it would be directed by the assembly or a committee of the assembly. Other extravagancies of this kind have shewn themselves with respect to the other ministerial departments, but have not been carried as far as with respect to that of finance.
You will recieve also the gazettes of France and Leyden which will give you an account of the leading political events in Europe. There is no longer a doubt of the war taking place between Austria and Prussia. It will probably be of short duration.—Some days ago the King desired to know of the Marquis de la fayette what his ideas were with respect to the powers that would be left to the Monarch by the constitution. The Marquis reduced to writing his sentiments on this subject and put it into the King’s hands. He  promises if the King will sign his consent to those conditions that he will support him against all parties. There are at court many people who wish really for a civil war. They will do all they can if they come to the knowledge of these conditions to prevent the King’s adhering to them. Still if he were well advised he would not hesitate to adopt them under the present circumstances. These conditions would probably unite the well intentioned of all the parties, and form a body too strong to prevent the continuation of present anarchy. Without something of this kind there seems no possibility of finishing the constitution and arranging the finances in peace. Every day’s delay renders the situation of public affairs more and more critical. The King will probably come to a decision in a few days. Until then no calculation can be made as to the probability of future events.
I take the liberty of putting under your cover Sir, several letters for different parts of America, among them two from the American prisoners at Algiers. I recieved them yesterday. The last letter which I had the honor of recieving from you was of the 11th. of December. I continue to address you my letters for the reasons before mentioned and because it gives me an opportunity of assuring you of the sentiments of respect & attachment with which I have the honor to be Sir, Your most obedient humble servant,

W: Short

